Citation Nr: 1016051	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO. 05-17 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to 
April 2, 2007, for degenerative arthritis, right hand, with 
bony deformities of the third and fourth fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to May 1946. 
His awards and decoration in service include, among others, 
the Combat Infantryman Badge and Purple Heart.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
the Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO & IC). The RO denied an evaluation in excess of 10 
percent for degenerative arthritis, right hand, with bony 
deformities of the third and fourth fingers, but during the 
pendency of this appeal, the evaluation for degenerative 
arthritis, right hand, was increased to 20 percent, effective 
April 2, 2007. The Board denied an increased rating for the 
period from April 2, 2007, to the present, but remanded the 
issue of whether an increase is warranted prior to April 2, 
2007.

The RO also denied an evaluation in excess of 10 percent each 
for a scar, residual to shell fragment wound, left side of 
the face, and a scar, residual to shell fragment wound, left 
side of jaw and lower lip. During the pendency of this 
appeal, these evaluations were combined into one 
characterized as "scars residual to a shell fragment wound 
of the left side of the face, left side of the jaw, and lower 
lip, and increased that rating to 30 percent. The Board 
increased that rating to 50 percent disabling and remanded 
the issues of whether separate ratings were warranted for 
residuals of a shell fragment wound, including nerve damage, 
muscle damage, loss of teeth, gum damage, and damage to the 
jaw (mandible), under Manlincon v. West, 12 Vet. App. 238 
(1999). By way of the January 2010 rating decision, service 
connection was granted for the loss of function of the 
mandible, for partial numbness, 2nd and 3rd division, 
trigeminial nerve, and loss of teeth. Because these remanded 
issues were granted, and the ratings assigned have not been 
appealed, they are not within the Board's jurisdiction and 
will not be discussed further.


Evidence in the most recent VA examination conducted in 
August 2009 shows that the Veteran may be underrated in terms 
of 38 C.F.R. § 3.350.  This is evidence tat shows a loss of 
function of the right hand. This matter is referred to the RO 
for appropriate action.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran is seeking to establish a rating in excess of 10 
percent for degenerative arthritis, right hand, with bony 
deformities of the third and fourth fingers, prior to April 
2, 2007. Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
sets forth separate rating codes for various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4. Generally, a disability 
must be considered in the context of the whole recorded 
history. Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).

In this case, the period of time under review is of 
particular importance. The issue is whether an increase is 
warranted prior to April 2, 2007. The Board remanded this 
matter in order for a VA examiner to review the record and 
make a determination as to whether the date of onset of bony 
deformity of two joints of any two fingers was prior to April 
2, 2007, including an estimated date of onset of such 
severity. In August 2009, a VA examiner opined that the "C&P 
exam done in 1998 documents that there are significant 
problems with the small joints of his finder having 
deformities." The Board has reviewed the Veteran's claims 
folder in its entirety and finds no copy of a VA examination 
report in 1998. In fact, a review of the available records 
shows that there are outpatient records dated in 1988, which 
were obtained post-remand, and then a gap in the records 
between those dated in 1988 and the August 2000 VA x-ray of 
the Veteran's fingers. The 1998 VA examination report 
referred to by the 2010 VA examiner is not available for the 
Board's review. Since the question at hand is whether the 
Veteran's finger deformity began prior to April 2, 2007, and 
the VA examiner suggests it did, the Board must have at its 
disposal the records upon which the VA examiner relied upon 
to render his opinion. Under 38 C.F.R. § 3.159(c)(2), VA has 
a duty to assist the Veteran in obtaining records such as 
this from VA treatment facilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1. Obtain non-duplicative, relevant VA 
treatment records from the VA Medical 
Center in Lebanon, Pennsylvania, including 
a copy of the 1998 VA examination report 
relied upon by the August 2009 VA 
orthopedic examiner. Associate all non-
duplicative records obtained with the 
claims folder.

2. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



